Title: From Thomas Jefferson to John Barnes, 28 July 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello July 28. 08.
                  
                  The corks for the demijohns (which I think we sent with them) got separated from them as I suppose, & never came to hand. I find several casks of wine in so bad a state as to render it prudent to bottle off as much as I can find bottles or demijohns for. but for want of corks for the latter I can make no use of them. will you be so good as to forward me some by the stage. a gross would be acceptable, as the demijohns are useless without them, it will be necessary to make sure of their departure from Alexandria after which they will come safely.
                  I found my daughter at her own house in the straw, having added a son to the family. both are well, but will be prevented joining me here for some time. I salute you affectionately
                  
                     Th: Jefferson 
                     
                  
               